Mr. Justice Thomas delivered the opinion of the court: In this case Elmer C. Frein, claimant, was employed as a laborer in the maintenance department of the State of Illinois. While engaged in his capacity as laborer on the 7th day of October, A. D. 1926, claimant was unloading a snow plow from a truck at Plainfield, Illinois, and in attempting to lift the snow plow from the truck, claimant was injured internally and it became necessary, as a result of said injury, to submit to an operation. In consequence of said injury and resultant operation, claimant was physically unable to perform any kind of manual labor for a period of six months, to-wit, from the 7th day of October, A. D. 1926, up to and including the 7th day of March, A. D. 1927. Under the terms of the Workmen’s Compensation Act (Chap. 48, Sec. 8, Smith-Hurd’s Ill. Rev. Stat.), claimant is entitled to a sum of $200.00 for medical and hospital expenses, and under the same section is entitled to $471.00 for the time during which he was incapacitated. As a matter of law, this court sustains the demurrer of the Attorney General; however, as a matter of equity and social justice, we recommend that an award of $671.00 be made, which is the amount allowed under the Workmen’s Compensation Act.